WENTWORTH, Judge,
concurring and dissenting.
I agree with the decision to amend the pleadings to include a challenge to order 84-20. However, I would adhere to the original opinion particularly in that it (1) characterized the six month assignment as falling within the term “temporary” in Rule 3.050(b)(4), and (2) noted that there is nothing in the rule that prohibits successive orders of appointment. In my opinion, the promulgation of the new order should have no impact on our original holding.